Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions


Applicant’s election without traverse of Claims 1-9 in the reply filed on 08/03/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0327084)


Regarding Claim 1,

Park (US 2017/0327084) teaches an authorization proxy server, comprising: one or more processors, and a non-transitory computer-readable storage medium storing instructions executable by the one or more processors, wherein the one or more processors are configured to: 

receive first account information of a first vehicle-mounted terminal (Fig 15 and associated text, S1510); 
determine, based on an associating record of a user account service, that a first account corresponding to the first account information is an authorized account that has been associated with the user account service (Paragraph [0182-0185] teaches the server associating a first account with the vehicle after receiving information from the electronic device and vehicle)  
and authorize the first account with a control right for controlling a device to be controlled  (Paragraph [0185] teaches transmit a control signal to the IoT device set by the identified user)(Figure 16 shows the vehicle controlling IoT devices at home);

Regarding Claim 2,

Park teaches the authorization proxy server according to claim 1, wherein the one or more processors are further configured to: 
receive, from a mobile device having been authorized to access the authorization proxy server, an access request carrying the first account; determine that the access request carries verification information issued previously by a user account server (Figure 15, S1540 and associated text), 
wherein one or more servers providing the user account service comprises the user account server; and in response to determining that the access request carries the verification information, generate the associating record for the first account carried in the access request, wherein the associating record is generated in advance (Fig. 15, S1560, 1570, 1580 and associated text teaches associating the mobile device 200 and vehicle with a first account)

Regarding Claims 21-22,

Claims 21-22 are similar to Claims 1-2 and are rejected for a similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Betancourt (US 9,830,637)


Regarding Claim 3,

Park teaches the authorization proxy server according to claim 2, but does not explicitly teach wherein the one or more processors configured to generate the associating record for the first account carried in the access request are configured to:
send, in response to determining that the access request carries the verification information, an authorization request carrying the verification information to the user account server; receive an authorization password, wherein the authorization password is issued by the user account server after succeeding in verification with the verification information; and generate the associating record in response to receiving the authorization password.
Betancourt (US 9,830,637) teaches send, in response to determining that the access request carries the verification information, an authorization request carrying the verification information to the user account server (Col. 11, lines 7-39, Fig. 7 and associated text, teaches access request includes a mode key);
receive an authorization password, wherein the authorization password is issued by the user account server after succeeding in verification with the verification information; and generate the associating record in response to receiving the authorization password (Col. 11, lines 45-50, Fig. 8 and associated text, teaches receiving a authorization code upon validating the mode key)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park with the method of receiving an authorization password
The motivation is to keep a record “in association with services requested and authorized” (Col. 11, lines 25-26 of Betancourt) 



Regarding Claim 4,

Park and Betancourt teaches the authorization proxy server according to claim 3, wherein the one or more processors are further configured to: issue the authorization password to the first account, wherein the authorization password is used for the first account to control the device to be controlled (Figure 8, lines 825 activate system after password is issued to the first account).

Regarding Claim 5,

Park and Betancourt teaches the authorization proxy server according to claim 3. Betancourt teaches the one or more processors are further configured to: 
generate an authorization code according to vehicle identification information, wherein the access request further carries vehicle identification information of the first vehicle-mounted terminal (Col. 11, lines 7-39, Fig. 7 and associated text, teaches RFID vehicle identification);; 
end, in response to determining that the access request carries the verification information, an authorization request carrying the verification information and the authorization code to the user account server; and receive the authorization password wherein the authorization password is issued, based on the authorization code, by the user account server after succeeding in the verification with the verification information (Col. 11, lines 45-50, Fig. 8 and associated text, teaches receiving an authorization code upon validating the mode key).

Regarding Claim 6,

Park and Betancourt teaches the authorization proxy server according to claim 3. While Betancourt teaches wherein the one or more processors are configured to: send the authorization password to a first vehicle-mounted terminal. Betancourt does not explicitly teach sending the authorization password to a vehicle manufacture account server corresponding to the  first vehicle-mounted terminal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to send the password to a server associated with the terminal rather than directly to the terminal and the results would be predictable (i.e. the password would be sent to a server)

Regarding Claims 23-26,

Claims 23-26 are similar to Claims 3-6 and are rejected for a similar rationale.


Claim(s) 7, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li (US 2017/0230307)

Regarding Claim 7,

Park he authorization proxy server according to claim 2, but does not explicitly teach wherein the verification information contains an access address of the authorization proxy server.
Li (US 2017/0230307) teaches wherein the verification information contains an access address of the authorization proxy server (Paragraph [0113, 0205, 0207] teaches wherein access request includes the address information of the authorization server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park to include the well known method of including address of an authorization server in a request and the results would be predictable 

Regarding Claims 27,

Claims 27 are similar to Claims 7 and are rejected for a similar rationale.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Horton (US 2016/0261425)

Regarding Claim 8,

Park teaches the authorization proxy server according to claim 1, wherein the one or more processors configured to authorize the first account with the control right for controlling the device to be controlled in response to the first account being the authorized account that has been associated with the user account service, but does not teach in response to the first account and an authorized second account being associated with a same vehicle owner identity, authorize the first account with a control right of a second account.
Horton (US 2016/0261425) teaches in response to the first account and an authorized second account being associated with a same vehicle owner identity, authorize the first account with a control right of a second account (Figure 36. 37, and associated text, teaches the vehicle owner is associated with the home and is authorized to control home devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park with Horton
The motivation is to access different installations of a smart home devices (Paragraph [0007] of Horton)

Regarding Claim 9,

Park and Horton teaches the authorization proxy server according to claim 8, wherein the one or more processors configured to authorize the first account with the control right of the second account, are further configured to: authorize the first account with a preset control mode, for controlling the device to be controlled, stored in the second account (Figure 36-37 teaches a preset control mode for home devices (“set to away”)).

Regarding Claims 28-29,

Claims 28-29 are similar to Claims 9 and are rejected for a similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439